Name: 80/1044/Euratom: Council Decision of 11 November 1980 on the adaption of the tax advantages conferred on the Schnell-BrÃ ¼ter-Kernkraftwerksgesellschaft mbH (SBK) joint undertaking
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  electrical and nuclear industries;  European construction;  taxation
 Date Published: 1980-11-18

 Avis juridique important|31980D104480/1044/Euratom: Council Decision of 11 November 1980 on the adaption of the tax advantages conferred on the Schnell-BrÃ ¼ter-Kernkraftwerksgesellschaft mbH (SBK) joint undertaking Official Journal L 307 , 18/11/1980 P. 0026 - 0026 Greek special edition: Chapter 08 Volume 2 P. 0006 Spanish special edition: Chapter 12 Volume 3 P. 0287 Portuguese special edition Chapter 12 Volume 3 P. 0287 COUNCIL DECISION of 11 November 1980 on the adaptation of the tax advantages conferred on the Schnell-BrÃ ¼ter-Kernkraftwerksgesellschaft mbH (SBK) joint undertaking (80/1044/Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 48 thereof, Having regard to the proposal from the Commission, Whereas, by Decision 75/328/Euratom (1), the Council established the Schnell-BrÃ ¼ter-Kernkraftwerksgesellschaft mbH (SBK) as a joint undertaking; Whereas, by Decision 75/329/Euratom (2), the Council conferred on SBK certain of the advantages listed in Annex III to the Treaty; Whereas the SBK has requested that some of the advantages conferred upon it be adapted to the present situation; Whereas it is desirable to adapt the advantages by reason of, on the one hand, the alteration of the time-scale and the investment costs, and, on the other hand, the financial contribution of SBK to the investment cost of the Super-PhÃ ©nix demonstration power station, HAS ADOPTED THIS DECISION: Article 1 Article 1 of Decision 75/329/Euratom is hereby amended as follows: (1) Point 1 shall be replaced by the following: "1. under paragraph 3 of the said Annex, exemption from the Kapitalverkehrsteuer (Gesellschaftsteuer) (capital transaction tax - company tax) for contributions to SBK (payments towards asssets - Stammkapitaleinzahlungen - and supplementary payments) and for capital made available free of charge by the granting of interest-free supplementary payments by members, up to a total of DM 400 million;" (2) The last indent of point 2 shall be replaced by the following: "- exemption from that part of the tax on operating capital which is levied on the pro rata value, of the Kalkar plant and the outside capital contributed by SBK, financed through public subsidies;". Article 2 This Decision is addressed to the Member States and to the SBK. Done at Brussels, 11 November 1980. For the Council The President C. NEY (1)OJ No L 152, 12.6.1975, p. 8. (2)OJ No L 152, 12.6.1975, p. 11.